             IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

In re:

LINEAR MOLD & ENGINEERING,                          Case No.: 21-42617-mar
LLC,                                                Chapter 11

      Debtor.                                       Hon. Mark A. Randon



   APPLICATION PURSUANT TO FED. R. BANKR. P. 2014(a) FOR
  AN ORDER UNDER SECTION 327(a) OF THE BANKRUPTCY CODE
         AUTHORIZING THE EMPLOYMENT AND RETENTION
            OF JAMES J. BAUTERS AND UHY ADVISORS
                 AS ACCOUNTANTS FOR DEBTOR

      Linear Mold & Engineering, LLC. the debtor in this case (the "Debtor")

hereby submits this application (the "Application") for entry of an order

authorizing Debtor's retention of James J. Bauters ("Bauters") and UHY Advisors

(the "Firm"), as its accountants. In support of this Application, the Debtor

respectfully states as follows:

                                   Jurisdiction


      1. The Court has jurisdiction over this matter pursuant to 28 U.S.C.

§§157 and 1334. The statutory predicate for the relief sought herein is §327(a) of

Title 11 of the United States Code (the "Bankmptcy Code").

      2. Venue of this proceeding and this Application are proper in this

district pursuant to 28 U.S.C. §§1408 and 1409.


                                            1           T:\DOCS\85363\002\PLDG\SB742436.DOC

  21-42617-mar   Doc 46    Filed 04/21/21   Entered 04/21/21 14:34:57     Page 1 of 15
                                  Background

        3. On March 26, 2021 (the "Petition Date"), the Debtor filed its

voluntary petition for relief under Chapter 11, Subchapter V of Title 11, United

States Code (the "Code") with this Court.

                                 Relief Requested

        4. By this Application, the Debtor seeks to employ and retain Bauters

and the Firm as its accountants with regard to this Chapter 11, Subchapter V case,

and all related matters, effective as of the Petition Date. Accordingly, the Debtor

respectfully requests entry of an order pursuant to §327(a) of the Bankmptcy Code

authorizing it to employ and retain the Firm as its accountants to perform the

accounting services that will be necessary during this Chapter 1 1, Subchapter V

case.


        5. On April 20, 2019, 2020, the Debtor retained Bauters and the Firm to

assist with an analysis of the Debtor's operations.

        6. The Debtor seeks to retain Bauters and Firm as its accountants

because of Bauters' and the Firm's extensive experience and knowledge in the

field of accounting services and their familiarity with the Debtor's books, records

and operations. Accordingly, the Debtor believes that Bauters and the Firm are

both well qualified and able to represent it in these Chapter 11, Subchapter V case




                                         2            T:\DOCS\85363\002\PLDG\SB742436.DOC
  21-42617-mar    Doc 46   Filed 04/21/21 Entered 04/21/21 14:34:57 Page 2 of 15
in an efficient and timely manner. The Affidavit of James J. Bauters is attached
hereto as Exhibit B.


      7. Subject to court approval under §330(a) of the Bankruptcy Code,

compensation will be payable to the Firm on an hourly basis, plus reimbursement

of actual, necessary expenses, and other charges incurred by the Firm. The hourly

rates charged by Bauters and the Firm are consistent with the rates charged in non-

bankmptcy matters of this type and are subject to periodic adjustments to reflect
economic and other conditions.

      8. Bauters and the Firm's hourly rates are set at a level designed to fairly

compensate the Firm for the work of its financial consultants and to cover fixed

and routine overhead expenses. Hourly rates vary with the experienceand

seniority of the individuals assigned and may be adjusted by the Firm from time-

to-time. The present hourly rate for the financial consulting assigned to the Debtor

is between $155.00 and $425.00 per hour. Bauters' hourly rate is $425.00 and he

bills thru the Firm. It is the Firm's policy to charge its clients in all areas of

practice for all other expenses incurred in connection with a client's case. The

expenses charged to clients include, among other things, photocopying, certain

secretarial and other overtime expenses, long distance telephone calls, postage,

travel, express mail and messenger charges, and other computer services, and

telecopier charges. The Firm will charge the Debtor for these expenses in a


                                            3           T:\DOCS\85363\002\PLDG\SB742436.DOC
  21-42617-mar    Doc 46   Filed 04/21/21   Entered 04/21/21 14:34:57      Page 3 of 15
manner and at rates consistent with charges made generally to its other clients and

consistent with the rules and practices of this Court.

       9. The professional services that Bauters and the Firm will render to the

Debtor may include, but shall not be limited to, the following:

             (a) Advise the Debtor with respect to its accounting and financial
                   responsibilities and duties as debtor in possession in the
                   continued management and operation of the business;

             (b) Advise and consult with the Debtor regarding tax matters;

             (c) Perform all necessary financial consulting services and provide
                   all other necessary financial advice to the Debtor in connection
                   with this Chapter 11, Subchapter V case.

       10. To the best of the Debtor's knowledge, neither Bauters nor the Firm

has represented the Debtor's creditors, its respective attorneys or accountants, the

United States Tmstee, or any person employed in the office of the United States

Tmstee, or the Subchapter V Tmstee, in any matter relating to the Debtor or its
estates.


      11. On the Petition Date, the Firm did not have an outstanding balance

owed to it by the Debtor. Therefore, the Firm does not have a prepetition claim

against the Debtor.

      12. To the best of Debtor's knowledge, the Firm does not hold or

represent any interest adverse to the Debtor's estates, the Firm is a "disinterested

person" as that phrase is defined in section 101(14) of the Bankruptcy Code, and


                                            4            T:\DOCS\85363\002\PLDG\SB742436.DOC
  21-42617-mar   Doc 46    Filed 04/21/21   Entered 04/21/21 14:34:57      Page 4 of 15
Bauters' employment is necessary and in the best interests of the Debtor and the

Debtor's estate.

        13. Prior to the petition date, the Firm did not receive a retainer from the

Debtor for its professional services.

                                        Notice


        14. Mark Shapiro, as Subchapter V Tmstee, has been appointed in this

case.


        15. A complete copy of this Application has been served by email,

facsimile, or first class mail on: (a) the United States Trustee, (b) the twenty largest

unsecured creditors, (c) Mark Shapiro and (d) Level One Bank.

        16. No prior Application for the relief requested herein has been made to

this or any other Court.




                                             5            T:\DOCS\85363\002\PLDG\SB742436.DOC
  21-42617-mar     Doc 46   Filed 04/21/21   Entered 04/21/21 14:34:57       Page 5 of 15
        WHEREFORE, the Debtor respectfully requests that the Court enter an

Order, substantially in the form attached hereto as Exhibit A, authorizing the

Debtor to employ and retain James J. Bauters and UHY Advisors as accountants

for the Debtor and grant such further relief as is just and proper.



Date:               ,2021              Respectfully submitted,

                                       LINEAR MOLD & ENGINEERD^G,
                                       LLC


                                       By: /s/
                                       John Tenbusch




                                       STROBL SHARP PLLC


                                       /s/ Lynn M Brimer
                                       LYNN M. BRIMER (P43291)
                                       PAMELA S. RITTER (P47886)
                                       Proposed Attorneys for Debtor
                                       300 East Long Lake Road, Suite 200
                                       Bloomfield Hills, MI 48304-2376
                                       (248) 540-2300; fax (248) 205-2786
                                       lbrimer(%stroblpc.com
Date: April 12,2021                    pritter(%stroblpc.com




                                         6            T:\DOCS\85363\002\PLDG\SB742436.DOC
  21-42617-mar    Doc 46   Filed 04/21/21 Entered 04/21/21 14:34:57 Page 6 of 15
      WHEREFORE, the Debtor respectfully requests that the Court enter an
 Order, substantially in the form attached hereto as Exhibit A, authorizing the
 Debtor to employ and retain James J. Bauters and UHY Advisors as accountants
 for the Debtor and grant such further relief as is just and proper.

        4
 Date: ^tf^-         , 2021             Respectfully submitted,
                                       LINEAR MOLD & ENGINEERING,
                                       LLC


                                        Bv</&
                                        John Tenbusfch




                                       STROBL SHARP PLLC


                                       /s/ LvnnM.Brimer
                                      LYNN M. BRIMER (P43291)
                                      PAMELA S. RITTER (P47886)
                                      Proposed Attorneys for Debtor
                                      300 East Long Lake Road, Suite 200
                                      Bloomfield Hills, MI 48304-2376
                                      (248) 540-2300; fax (248) 205-2786
                                      Ibrimerfii'Lstroblpc.cpm
Date:              , 2021             pritterfff stroblpc.com




                                                                       to Employ Bauters and
                                                          UHY-LINEAR (SB742436xB7BE6).doc
  21-42617-mar    Doc 46    Filed 04/21/21   Entered 04/21/21 14:34:57 Page 7 of 15
                                    Exhibit A

             IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

In re:


LINEAR MOLD & ENGINEERING,                         Case No.: 21-42617-mar
LLC,                                               Chapter 11

      Debtor.                                      Hon. Mark A. Randon




  ORDER AUTHORIZING THE EMPLOYMENT AND EMPLOYMENT
   AND RETENTION OF JAMES J. BAUTERS AND UHY ADVISORS
                     AS ACCOUNTANTS FOR DEBTOR

      Upon the application (the "Application") of the Debtor in the above-

captioned Chapter 11 Subchapter V case, the Debtor seeks entry of an order,

pursuant to §327(a) of Title 11, United States Bankmptcy Code (the "Bankmptcy

Code"), authorizing the Debtor to employ and retain James J. Bauters and UHY

Advisors ("Bauters" or the "Firm") as accountants for the Debtor; and upon the

affidavit of James J. Bauters, an employee of the Firm (the "Bauters Affidavit");

and the Court being satisfied based on the representations made in the Application

and Bauters Affidavit that the partners, managing directors, senior directors,

directors and associates of the Firm who will be engaged in this case represent no

interest adverse to the Debtor's estate with respect to the matters upon which they


                                           7           T:\DOCS\85363\002\PLDG\SB742436.DOC
  21-42617-mar   Doc 46   Filed 04/21/21   Entered 04/21/21 14:34:57     Page 8 of 15
are to be engaged, that they are disinterested persons and that term is defined under

§101(14) of the Bankruptcy Code, as modified by §1107(b) of the Bankruptcy

Code; and that its employment is necessary and would be in the best interest of the

Debtor's estate; and after due deliberation and sufficient cause appearing therefore,
It IS:



         ORDERED that the Application is GRANTED.

         IT IS FURTHER ORDERED that in accordance with §327(a) of the

Bankmptcy Code, the Debtor is authorized to employ and retain James J. Bauters

and UHY Advisors as its accountants, effective as of the Petition Date, on the

terms set forth in the Application and Bauters' Affidavit, and that all fees shall be

subject to court approval.




                                           8            T:\DOCS\85363\002\PLDG\SB742436.DOC
  21-42617-mar    Doc 46     Filed 04/21/21 Entered 04/21/21 14:34:57 Page 9 of 15
                                    Exhibit B

             IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

In re:

LINEAR MOLD & ENGINEERING,                         Case No.: 21-42617-mar
LLC,                                               Chapter 11

      Debtor.                                      Hon. Mark A. Randon



                 AFFIDAVIT OF JAMES J. BAUTERS, CPA
     IN SUPPORT OF APPLICATION FOR ORDER PURSUANT TO
    SECTION 378(a) OF THE BANKRUPTCY CODE AUTHORIZING
    EMPLOYMENT AND RETENTION OF JAMES J. BAUTERS AND
       UHY ADVISORS AS ACCOUNTANTS FOR DEBTOR AND
             DISCLOSURE STATEMENT OF UHY ADVISORS

STATE OF MICHIGAN )
                 )SS.
COUNTY OF OAKLAND )

      James J. Bauters, being duly sworn, deposes and says:

      1. I am an employee ofUHY Advisors. ("Bauters" or the "Firm").

      2. I am authorized to make this affidavit on the Firm's behalf. I have

personal knowledge of the matters stated herein.

      3. This Affidavit is submitted pursuant to Rule 2014(a) of the Federal

Rules of Bankmptcy Procedure in support of the application of the Debtor in the

above-captioned Chapter 11 case (the "Debtor") for an order pursuant to Section


                                          9           T:\DOCS\85363\002\PLDG\SB742436.DOC
 21-42617-mar   Doc 46   Filed 04/21/21   Entered 04/21/21 14:34:57     Page 10 of 15
327(a) of the Bankmptcy Code authorizing the employment and retention of

Bauters as accountant for the Debtor (the "Application").

                DISINTERESTEDNESS OF PROFESSIONALS

      4. The Firm has no interest adverse to the Debtor, or its creditor in the

bankruptcy proceeding known as Linear Mold & Engineering, LLC, Case No.21-

42617. The Finn has performed an internal conflict check of the Debtor in this

Chapter 11 case and its creditors, and has identified no creditors which are clients
of the Firm.

      5. The Firm has provided prepetition services to the Debtor for which it

is owed approximately $0.00. Therefore, the Firm has no prepetition claim against

the Debtor. The Finn, however, does require a retainer of $10,000.00 from the

Debtor for this bankmptcy engagement.

      6. The Firm is a "disinterested person" as that term is defined in

§ 101(14) of the Bankruptcy Code, as modified by § 1107(b) of the Bankruptcy

Code, in that the Firm, its partners and associates:

             a. are not creditors, equity security holders or insiders of the
                   Debtor;

             b. are not and were not investment bankers for any outstanding
                   security of the Debtor;

             c. have not been, within three years before the date of the filing of
                   the Debtor's Chapter 11 petitions, (i) investment bankers for a
                   security of the Debtor, or (ii) an attorney for such an investment


                                            10           T:\DOCS\85363\002\PLDG\SB742436.DOC
 21-42617-mar    Doc 46    Filed 04/21/21    Entered 04/21/21 14:34:57     Page 11 of 15
                    banker in connection with the offer, sale, or issuance of a
                    security of the Debtor; and

             d. are not and were not, within two years before the date of filing
                   of the Debtor's Chapter 11 petition, a director, officer, or
                   employee of the Debtor or any investment banker as specified
                   in subparagraph (b) or (c) of this paragraph.

       7. I am not related, and to the best of my knowledge, nor are any

principals or associates at the Firm related, to any United States Bankmptcy Judge

in this District, the United States Tmstee for such district, the Subchapter V

Tmstee or any employee thereof.

      8. The Debtor has requested that the Firm act as accountants for the

Debtor and that the Firm continue to provide ongoing accounting services to the
Debtor.


      9. I will periodically review the Firms files during the pendency of these

Chapter 11 cases to ensure that no conflicts or other disqualifying circumstances

exist or arise. If any new relevant facts or relationships are discovered or arise, the

firm will use reasonable efforts to identify such further developments and will

promptly file a Supplemental Affidavit as Bankmptcy Rule 2014(a) requires.
                             Services to be Rendered

      10. The Debtor has requested that the Firm render the following

professional services in connection with these Chapter 11 cases:

          a. advise the Debtor with respect to their post-petition accounting and
             financial responsibilities and duties as a debtor;

                                         11           T:\DOCS\85363\002\PLDG\SB742436.DOC

 21-42617-mar     Doc 46   Filed 04/21/21 Entered 04/21/21 14:34:57 Page 12 of 15
          b. advise and consult with the Debtor regarding tax matters; and

          c. perform all necessary accounting, tax services, and financial advice to
             the Debtor in connection with this Chapter 11 Subchapter V case.

                           Professional Compensation

       11. As a result of the Firm having no prepetition claim against the Debtor,

the Debtor does not owe the Firm any amounts for accounting services rendered

prior to the Petition Date. The Firm is not a creditor of the Debtor. The Firm is

not holding any funds in a client tmst account from a prior retainer received from
the Debtor.


      12. The Firm intends to apply for compensation for professional services

rendered in connection with these Chapter 11 case subject to approval of this Court

and in compliance with applicable provisions of the Bankruptcy Code, the

Bankruptcy Rules, this Court's Local Rules, and Orders of this Court, on an hourly

basis, plus reinstatement of actual and necessary expenses and other charges that

the Firm incurs. The Firm will charge hourly rates to the Debtor that are consistent

with the rates charged by the Firm in bankruptcy and non-bankruptcy matters of

this type. These hourly rates are subject to periodic adjustment to reflect economic

and other conditions.

      13. It is the Firm's policy to charge its clients in all areas of practice for

all other expenses incurred in connection with the client's case. The expenses


                                        12           T:\DOCS\85363\002\PLDG\SB742436.DOC

 21-42617-mar    Doc 46   Filed 04/21/21 Entered 04/21/21 14:34:57 Page 13 of 15
charged to clients include, among other things, photocopying, travel expenses,

certain secretarial and other overtime expenses, long distance telephone calls,

postage, express mail and messenger charges, other computer services, and

telecopier charges. The Firm will charge the Debtor for these expenses in a

manner and at rates consistent with charges made generally to the Firm's other

clients and consistent with the Rules, Procedures and Orders of the Court.

      14. No promises have been received by the Firm nor by any shareholder,

or associate thereof, as to compensation in connection with this case other than in

accordance with the provisions of the Bankruptcy Code. The Firm has no

agreement with any other entity to share with such entity any compensation

received by the Firm in connection with these Chapter 1 1 cases, except pursuant to

the Firm's shareholder agreement.

      15. The hourly rate for the accountants to be assigned to the Debtor's

case is between $155.00 and $425.00 per hour.

      16. The Firm further states pursuant to Federal Rule of Bankruptcy

Procedure 2016(b) that it has not shared, nor agreed to share (a) any compensation

it has received or may receive with another party or person, other than with the

shareholder and associates of the Firm, or (b) any compensation another person or

party has received or may receive from the Debtor.




                                        13           T:\DOCS\85363\002\PLDG\SB742436.DOC

 21-42617-mar    Doc 46   Filed 04/21/21 Entered 04/21/21 14:34:57 Page 14 of 15
       Pursuant to 28 USC § 1746, I declare under penalty ofpeq'ury under the
 laws of the United States of America that the foregoing is tme and correct.
      FURTHER DEPONENT SAYETH NOT.

                                                                                       ^
Dated:   •IVpc.'- °t , 2021
                                             ames            yter^, CPA


Subscribed and sworn to before me
                                                    KENYETTA JACKSON
this ^/^^ day of ^7 ,2^21.                     Notary Public. Slatfr of Michigan
                                                      County of Oakltnd
                                             My Commission Expires Nov 25, 2022
   ^JL^l^/^ >/A
             ^^»fl IA\}^ y^\    ./
                                             Acting In the County of <*fc< l^
                        , Notary Public                                            T

County of 4'z^ L^</ , State of Michigan
My Commission Expires:^ 2^te^A^P?<^2
Acting m Ot^K.l^^pd County, Michigan




                                                             UHY-LINEAR (SB742436xB7BE6).doc

21-42617-mar   Doc 46   Filed 04/21/21    Entered 04/21/21 14:34:57                    Page 15 of 15
